Citation Nr: 0904514	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-20 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  By that decision, the veteran was awarded 
service connection for PTSD with an assigned disability 
rating of 10 percent, effective from September 8, 2004.

The veteran appealed both the initial rating and the 
effective date of the PTSD award.  Regarding the effective 
date, the veteran believed that the effective date should 
have been set as November 21, 2003.  By a July 2005 rating 
decision, the RO granted an earlier effective date for the 
award of service connection for PTSD to November 21, 2003.  
Because the requested benefit was granted in full, the issue 
is no longer on appeal.

By an August 2006 rating decision, the RO increased the 
disability rating for PTSD to 30 percent, effective from 
November 21, 2003.  Because less than the maximum available 
benefit for a disability rating for PTSD was awarded, the 
issue is properly before the Board.  See Fenderson v. West, 
12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  
Consequently, the Board will address whether the veteran is 
entitled to an initial rating in excess of 30 percent for 
PTSD.

In June 2006, the veteran requested a Travel Board hearing.  
A hearing was scheduled for November 2008 at the Atlanta RO.  
However, the veteran failed to appear for the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board finds that further development is necessary for the 
claim on appeal.  A review of the medical evidence reveals 
that the veteran's service-connected PTSD may have increased 
in severity.  VA treatment records from the VA Medical Center 
(VAMC) in Dublin, Georgia, show that the veteran has been 
treated with increased amounts of medication and that the 
veteran has requested more medication.  In particular, the 
veteran has stated that his anxiety medication is not strong 
enough.  Additionally, the records indicate that the veteran 
continues to experience psychiatric impairment.

In light of the evidence, the Board finds that the veteran 
should be scheduled for a VA psychiatric examination in order 
to determine the current level of severity of his service-
connected PTSD.  In addition to symptomatology related to 
PTSD, the veteran appears to suffer from mental impairment 
resulting from a recent cerebrovascular accident (CVA) in 
conjunction with a motor vehicle accident.  An examination is 
also important in order to differentiate, to the extent 
possible, between service-connected and nonservice-connected 
impairment.

It appears that the veteran continues to receive regular 
treatment at the Dublin VAMC.  Updated treatment records 
should be obtained in light of the remand.

The Board notes that following the RO consideration of the 
veteran's claim on appeal in August 2006, VA treatment 
records were associated with claims file.  The records were 
not considered in the most recent supplemental statement of 
the case (SSOC).  A preliminary review of the records 
indicates that they contain potentially relevant evidence 
regarding the veteran's PTSD claim.  In light of the remand, 
the agency of original jurisdiction will be able to review 
and consider the records, along with any additional evidence 
obtained on remand, and issue a SSOC prior to re-
certification to the Board.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the veteran's more recent 
treatment records (since August 2007) 
from the Dublin VAMC and associate the 
records with the claims folder.

2.  Schedule the veteran for a VA 
psychiatric examination.  (Advise the 
veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2008).)  
The examiner should review the claims 
file.  All necessary tests and studies, 
including appropriate psychological 
studies (if determined to be necessary by 
the examiner), should be conducted in 
order to identify the degree of social 
and occupational impairment attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  A multi-axial assessment 
should be provided, and a thorough 
discussion of Axis V, with an explanation 
of the numeric code assigned, should be 
included.  To the extent possible, the 
examiner should differentiate between the 
impairment caused by service-connected 
PTSD and nonservice-connected 
disabilities, such as CVA.  The report of 
examination must include the complete 
rationale for all opinions expressed.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
SSOC and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

